

113 HR 3779 IH: To require the Director of National Intelligence to annually submit reports on violations of law or executive order by personnel of the intelligence community, and for other purposes.
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3779IN THE HOUSE OF REPRESENTATIVESDecember 16, 2013Mr. Himes (for himself and Mr. Schiff) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select)A BILLTo require the Director of National Intelligence to annually submit reports on violations of law or executive order by personnel of the intelligence community, and for other purposes.1.Annual report on violations of law or executive order(a)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by adding at the end the following:509.Annual report on violations of law or executive order(a)Annual reports requiredThe Director of National Intelligence shall annually submit to the congressional intelligence committees a report on violations of law or executive order by personnel of an element of the intelligence community that were identified during the previous calendar year.(b)ElementsEach report required under subsection (a) shall include a description of, and any action taken in response to, any violation of law or executive order (including Executive Order 12333 (50 U.S.C. 3001 note)) by personnel of an element of the intelligence community in the course of such employment that, during the previous calendar year, was determined by the director, head, general counsel, or inspector general of any element of the intelligence community to have occurred or more than likely to have occurred..(b)Initial reportThe first report required under section 509 of the National Security Act of 1947, as added by subsection (a), shall be submitted not later than one year after the date of the enactment of this Act.(c)Clerical amendmentThe table of sections in the first section of the National Security Act of 1947 is amended by adding after the section relating to section 508 the following:Sec. 509. Annual report on violations of law or executive order..